DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a hydraulic snubber insert and a gas turbine engine comprising a hydraulic snubber insert (claims 1-17), in the reply filed on 22 November 2021 is acknowledged. Claims 18-20, directed to Group II (a method of installing a hydraulic snubber), which would have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, were cancelled in the applicant’s amendment accompanying the election.  
Response to Amendment
This office action is responsive to the amendment filed with the election on 22 November 2021.  As directed by the amendment: claims 18-20 have been cancelled, and no claims have been added.  Thus, claims 1-17 are presently pending in this application.
Specification
The attempt to incorporate subject matter into this application by reference to the “Technical Hydraulic Handbook”, 12th edition, from The Lee Company (para. 30) is ineffective because the incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Claim Objections
Claims 1-3, 10, 11, 14 & 17 are objected to because of the following informalities:
Claim 1, line 3 & claim 14, line 5: it is unclear if “mating” was intended to read “matching” in these instances (i.e. a size and shape of the segments matching a size and shape of the line). While use of the term “mating” is not incorrect, it is somewhat unusual in this context.   
Claim 2, line 2 & claim 17, line 2: “…interspaced from…” appears it should read simply “…spaced from…” or equivalent; “interspaced” generally indicates that something is placed between two other things, while “spaced” generally indicates that two or more things are arranged with spaces between them.
Claim 3, lines 2-3: “…adjacent ones of the segments…” might be amended to read simply “…adjacent segments…” or equivalent.
Claims 10 & 11 depend from claim 7; however, based on the subject matter, it appears these should depend from claim 9. 
Furthermore, “the radially outer periphery” in claim 11 lacks antecedent basis when depending from claim 7, but claim 9 recites “a radially outer periphery”, resolving the issue when claim 11 depends from claim 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “snugly” in claims 1 & 14 (line 5 of each) is a relative or otherwise subjective term which renders the claim indefinite. The term “snugly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP § 2173.05(b)(I & IV). 

The terms “substantial attenuation”, “preserving (response time)”, and “slower (pressure variations)” in claim 17 are each relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree(s), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, it is not clear what degree of attenuation is considered “substantial”, what degree of added delay or variation, if any, is acceptable to read on “preserving” response time, and/or what rate of pressure variation may be considered “slower”. 
While the applicant’s specification provides some additional description to explain how “the concept of Lohm rate can be used to select an appropriate attenuation rate for a given frequency of pressure ripple” (para. 30), this does not provide a clear standard for what the applicant considers to be “substantial attenuation”, nor does it sufficiently address “preserving” response time or provide guidelines for defining “slower” pressure variation.
If the applicant intended to incorporate additional details from the “Technical Hydraulic Handbook”, 12th edition, from The Lee Company (mentioned in para. 30), or otherwise intended to rely on the above reference to provide definitions / standards for these terms as claimed, it is noted that, as set forth in 37 C.F.R. 1.57(d) & MPEP § 608.01(p)(I)(A), essential material may only be incorporated by reference to a U.S. patent or patent application publication. Incorporation by reference of essential material to publications other than U.S. patents or U.S. 
Mere reference to another application, patent, or publication is not an incorporation of anything therein into the application containing such reference for the purpose of the disclosure required by 35 U.S.C. 112.
See MPEP § 608.01(p)(I)(A)(2). 

Finally, claim 17 recites the limitation "the pressure ripples" in line 6.  There is insufficient antecedent basis for this limitation in the claim. While “pressure ripples” are recited in claim 16, claim 17 currently depends only from claim 14. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 & 6-9 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mockridge et al. (US 2,400,161; hereafter Mockridge).
Regarding claim 1, Mockridge discloses (figs. 1-5) a hydraulic snubber insert (incl. at least 11 & 12) for a liquid carrying line (e.g., 2), the insert comprising an elongated stem (11) and at least one segment (12; see figs 1 & 4) extending transversally from the stem (i.e. four such segments 12 shown in fig. 1), each segment having a size and shape mating a cross-sectional size and shape of the liquid carrying line (see figs. 4 & 5), and having at least one aperture (14), the insert being configured for the at least one segment to be pushable snugly inside and along the liquid carrying line (col. 2, lines 23-29: “a spool 11 is inserted in an extends longitudinally of the central section 2…. the flanges 12 are circular in shape and of a diameter to snugly fit the bore of the central section 2…”) and pullable out from the liquid carrying line via the stem (see below).

Regarding the preamble, wherein the hydraulic snubber insert is “for a liquid carrying line of a gas turbine engine”, this phrase is seen to be a recitation of intended use of the claimed invention. As the body of the claim further references the liquid carrying line, as best understood, the relevant recitations of the liquid carrying line are seen as limiting the structure of the claimed hydraulic snubber insert. However, the portion of the preamble wherein carrying line is “of a gas turbine engine” appears to be merely reciting intended use of the liquid carrying line, 
As set forth in MPEP § 2111.02(II), to satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. The insert of Mockridge is disclosed as suitable for use with liquid carrying lines (see page 1, lines 35-42) and would, as understood, be capable of use with liquid carrying lines of gas turbine engines. See also MPEP § 2114(II): “a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. 

With respect to the limitation wherein the at least one segment is “pullable out from the liquid carrying line via the stem”, as above, MPEP § 2114(II) states: “a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.
In the instant case, the insert of Mockridge reads on all of the structural limitations of the claim (as set forth above) and, as best understood, is configured such that the at least one segment is “pullable out from the liquid carrying line via the stem” (i.e. during assembly / disassembly / maintenance, at least the three segments 12 located inward from the end of the stem would be pullable out via the stem). While Mockridge discloses that the insert is welded to the liquid carrying line after installation, the insert (and at least the three segments 12 located inward from the end of the stem) would be pullable out via the stem either before welding (e.g. during a test fit, etc.) or after the weld is removed (e.g. for disassembly / maintenance). The examiner notes that, as best understood, the hydraulic snubber insert disclosed by the applicant would also not be “pullable out from the liquid carrying line via the stem” during actual operation 
As a result, all of the limitations of the claim are met. 

Regarding claim 2, the insert of Mockridge reads on the additional limitation wherein the at least one segment includes a plurality of segments (12) interspaced from one another along a length of the stem (i.e., as shown in fig. 1, four such segments 12 spaced along the length of the stem).

Regarding claim 3, the insert of Mockridge reads on the additional limitation wherein the at least one aperture of adjacent ones of the segments are tangentially offset from one another.
In particular, as shown in figs. 1, 4 & 5, the apertures 14 of adjacent segments are tangentially offset from one another (i.e., by 180 degrees). 

Regarding claim 6, the insert of Mockridge reads on the additional limitation wherein each segment is flat and planar.
In particular, as shown in at least fig. 1, the axial / lateral faces of each segment 12 is flat and planar (i.e., the segments are flat, planar disks extending transverse to the stem). 

Regarding claim 7, the insert of Mockridge reads on the additional limitation wherein the stem (11) extends across a center of each segment (12; as shown in fig. 1).
In particular, the stem extends in a radial direction across the center of each segment 12. Alternatively, the stem extends longitudinally across the center of at least the three inner segments 12. 


claim 8, the insert of Mockridge reads on the additional limitation wherein each segment (12) has a circular cross-sectional shape (col. 2, lines 27-28; figs. 4 & 5).

Regarding claim 9, the insert of Mockridge reads on the additional limitation wherein the at least one aperture (14) is an open shape defined along a radially outer periphery of each segment (as shown in figs. 1, 4 & 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Mockridge as applied to claim 2 above, and further in view of Ahern et al. (US 6,520,767; hereafter Ahern).
Regarding claim 4, Mockridge does not explicitly disclose the additional limitation wherein the total open cross-sectional area of the at least one aperture increases from one segment to another along the length of the stem.
Ahern teaches (e.g. fig. 5) a device comprising a plurality of aperture segments (in sections 10, 20, 30, having apertures 12, 22, 24, 26, 32, 36, 39, etc.) configured to reduce pressure in a fluid line. Ahern further teaches (col. 5, lines 54-63): “Orifice sizes are selected to assure a pressure ratio from section to section is sufficient to provide choking of the flow at each stage…. The area ratio between successive orifices should be the inverse of the overall desired static pressure ratio. That is, if the static pressure after an orifice is one-third the static pressure 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the insert of Mockridge such that the total open cross-sectional area of the at least one aperture increases from one segment to another along the length of the stem, in view of the teachings of Ahern, to enable control of the pressure differential / ratio across each aperture in a cascading pressure reduction configuration (i.e., as flow rate through an aperture depends on the aperture area and fluid pressure [differential pressure across the aperture for non-choked flow; upstream pressure for choked flow], and as the fluid pressure is reduced after passing through the aperture, to maintain a given flow rate through apertures of successive segments, the total open cross-sectional area of the at least one aperture of each segment may be increased from one segment to the next along the length of the stem, the increase in cross-sectional area intended to offset the pressure loss). 
Such a modification would have been otherwise obvious as the use of a known technique (i.e. providing a cascading fluid pressure reduction arrangement wherein apertures of successive segments increase in total open cross-sectional area, as suggested by Ahern) to improve a similar device (the cascading fluid pressure reduction arrangement of Mockridge, having aperture segments) in the same way (e.g., as above). 

Claim 5 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Mockridge as applied to claim 1 above, and further in view of Finn (US 1,976,442).
Regarding claim 5, Mockridge does not explicitly disclose the additional limitation wherein the at least one aperture includes a plurality of apertures tangentially spaced apart from one another around the stem.
Finn teaches (figs. 1 & 2) a snubber insert device comprising an elongated stem (5), a plurality of transverse segments (7) spaced along the stem, each segment comprising a plurality 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the insert of Mockridge such that the at least one aperture includes a plurality of apertures tangentially spaced apart from one another around the stem, in view of the teachings of Finn, as the simple substitution of one known aperture arrangement (e.g. the circular segment type aperture arrangement of Mockridge) for another (the tangentially spaced arrangement of circular apertures of Finn) to obtain predictable results (e.g., providing a more symmetrical flow path about the stem vs the 180 degree alternating arrangement of Mockridge; providing a plurality of smaller apertures per segment vs a single larger aperture, which may provide redundancy if one aperture becomes obstructed, etc.)

Claim 10 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Mockridge as applied to claim 7 (or 9) above, and further in view of Frasca et al. (DE 195 16 358 C1; hereafter Frasca).
Regarding claim 10, Mockridge does not explicitly disclose the additional limitation wherein the at least one aperture is semi-circular in shape.
Frasca teaches (figs. 1-5) a snubber insert (13) comprising a stem (16) and a plurality of transverse segments (18, 19, 20) spaced along the stem, each segment comprising an aperture (25, 26, 27). Frasca further teaches that the apertures are semi-circular in shape (see figs. 4 & 5, showing aperture 27 of segment 20 and aperture 26 of segment 19, respectively). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the insert of Mockridge such that the at least one aperture is semi-circular in shape, in view of the teachings of Frasca, as the simple substitution of one known aperture arrangement (e.g. the circular segment type aperture arrangement of Mockridge) for another (i.e. the semi-circular shaped aperture arrangement of Frasca) to obtain . 

Claim 11 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Mockridge as applied to claim 7 (or 9) above, and further in view of Parent (US 1,377,970).
Regarding claim 11, Mockridge does not explicitly disclose the additional limitation wherein the at least one aperture is a V-shaped notch defined into the radially outer periphery.
Parent teaches (figs. 1, 2 & 4) a snubber insert comprising a stem (12) and a plurality of transverse segments (10) spaced along the stem, each segment comprising an aperture (14). Parent further teaches that the apertures are V-shaped notches defined into the radially outer periphery of each segment (see fig. 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the insert of Mockridge such that the at least one aperture is a V-shaped notch defined into the radially outer periphery, in view of the teachings of Parent, as the simple substitution of one known aperture arrangement (e.g. the circular segment type aperture arrangement of Mockridge) for another (i.e. the V-shaped notch aperture arrangement of Parent) to obtain predictable results (e.g., provided with the same height / radial extent into the segment edge, a V-shaped notch aperture would have a smaller total open area vs a circular segment-shaped aperture, which may be desirable in some applications); or otherwise obvious as the use of a known technique (e.g. providing transverse baffle plates / .

Claims 12 & 13 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Mockridge as applied to claim 1 above, and further in view of Mecozzi et al. (US 4,412,582; hereafter Mecozzi).
Regarding claim 12, Mockridge does not explicitly disclose the additional limitation wherein each segment is made of a polymer overmoulded onto the stem.
Mecozzi teaches (figs 1-3) a snubber insert comprising a stem (11) and a plurality of transverse segments (13; i.e., baffle plate segments) spaced along the stem; the segments being components formed separately from the stem and attached thereto. Mecozzi further teaches that the segments may be “fabricated of materials which are structurally stable and inert or inactive in the medium in which they are used. Suitable materials are metals,…, plastics, such as polyvinyl chloride or polypropylene, reinforced plastics, fiber glass or laminates of metals and plastics, or combinations thereof.” (col. 2, lines 17-23). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the insert of Mockridge such that each segment is made of a polymer (e.g., a plastic, PVC or polypropylene), in view of the teachings of Mecozzi, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding the additional limitation wherein the polymer segment is “overmoulded onto the stem”, this appears to be a product-by-process limitation. As set forth in MPEP § 2113(I), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does 
Furthermore, the applicant’s specification does not appear to set forth any evidence of criticality or unexpected results arising from the particular method of production by overmolding. Rather, forming the polymer segment by overmolding appears to be merely a preferable example of a process of production of the claimed device, as the specification states “The stem can be made of a metal wire, and the segments can be secured to the stem, such as by being made of a polymer or other metal overmoulded onto the stem, for instance. Alternately, the insert can be designed in a manner to be a single moulded component, for instance…” (para. 24, lines 10-13). 
As set forth in MPEP § 2113(II), once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the applicant to show a nonobvious difference. 

Regarding claim 13, Mockridge does not explicitly disclose the additional limitation wherein the stem is a metal wire.
Mecozzi further teaches that the stem (i.e. “the spacer rods”) may also be “fabricated of materials which are structurally stable and inert or inactive in the medium in which they are used. Suitable materials are metals, such as stainless steels, plastics, such as polyvinyl chloride or polypropylene, reinforced plastics, fiber glass or laminates of metals and plastics, or combinations thereof.” (col. 2, lines 17-23).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the insert of Mockridge such that the stem is In re Leshin, 125 USPQ 416.
Regarding the limitation wherein the stem is a metal wire, the examiner notes that one common and accepted definition of “wire” is “a thread or slender rod of metal”. The stem of Mockridge is (as understood) in the form of a cylindrical rod (Mecozzi also suggests the use of elongate rods). As such the only difference, if any, between the insert of Mockridge (as modified above) and the claimed limitation wherein the stem is “a metal wire” appears to be a difference in form / proportion of the stem (e.g. a narrow / slender rod being a wire, etc.). As set forth in MPEP § 2144.05(II)(A), it has been held that where the difference between the prior art and the claims involves only changes of form, proportions, or degree, the claimed invention is unpatentable over the prior art, even though the changes of the kind may produce better results than prior inventions [Smith v. Nichols, 88 U.S. 112, 118-19 (1874) & In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
As a result, the limitations of claim 13 are met, or are otherwise rendered obvious. 

Claims 14-17 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US 2011/0147322; hereafter Payne) in view of Mockridge or, in the alternative, over Payne in view of Mockridge and Heims et al. (US 9,982,601; hereafter Heims).
Regarding claim 14, Payne discloses (fig. 1) a gas turbine engine (not shown; para. 2: “rotating machines, such as aircraft gas turbine engines, are typically supplied with lubricant from a lubricant supply system…”; para. 14, lines 5-8:”…if the lubrication supply system 100 is installed in an aircraft, then one particular non-limiting machine that could be supplied with the lubricant is a rotating turbomachine.”) comprising a liquid carrying line (incl. at least 106 & 108), 
Payne further discloses (para 15, lines 5-13) that the line portion 108 (“lubricant recirculation line”) includes “a control orifice” between the pressure transient source and the sensor, to restrict flow such that only a fraction of the flow from the higher pressure line portion 106 goes through 108 back to a reservoir 102. 

Regarding the limitation wherein the gas turbine engine has “a pressure transient source”, as described above, Payne discloses the lubrication system having a “lubricant pump 104”. Payne further elaborates (para. 13, lines 12-15) that the pump “could be implemented as any one of numerous types of centrifugal or positive displacement type pumps”. As best understood, the lubricant pump would be a pressure transient source at least when implemented as a positive displacement type pump (i.e., since positive displacement pumps, by definition, operate by displacing fixed amounts of fluid, the output of such pumps exhibit oscillatory / transient pressure characteristics). 
The examiner notes that the applicant’s specification provides an example of a pressure transient source being a “main pump”, further suggesting a “gear pump” (para. 20) which is a type of positive displacement pump.  
To promote compact prosecution in the event that Payne is still not seen as disclosing that the lubrication pump is a pressure transient source, such an additional teaching is provided by Heims. Heims teaches a gas turbine engine (20; fig. 1) comprising an oil / lubricating system (100; fig. 2). Heims explains that oil pumps for gas turbine engines may produce standing 
In view of the above, as best understood, the lubricant pump of Payne (i.e. an oil pump for a gas turbine engine) may be reasonably considered to be a pressure transient source, either by nature of being a positive displacement type pump (as described above), or otherwise by generation of standing pressure pulses produced by such oil pumps, especially when the oil pump speed is in mode with the engine core speed, in view of the observations of Heims.

Payne does not explicitly disclose a hydraulic snubber insert positioned in the liquid carrying line, between the pressure transient source and the sensor, the insert comprising an elongated stem and at least one segment extending transversally from the stem, each segment having a size and shape snugly mating a cross-sectional size and shape of the liquid carrying line, and having at least one aperture.

Mockridge teaches (figs. 1-5) a hydraulic snubber insert (incl. at least 11 & 12) positioned in a liquid carrying line (e.g., 2) between a high pressure source and a low pressure area (col. 1, lines 1-5 & 39-42), the insert comprising an elongated stem (11) and at least one segment (12) extending transversally from the stem (i.e. four such segments 12 shown in fig. 1), each segment having a size and shape snugly mating a cross-sectional size and shape of the liquid carrying line (see figs. 4 & 5; col. 2, lines 23-29: “…the flanges 12 are circular in shape and of a diameter to snugly fit the bore of the central section 2…” ), and having at least one aperture (14).
Mockridge explains that “If a single pressure reducing orifice is employed in such a duty it has numerous disadvantages, such as excessive noise, excessive wear on the parts of the orifice as well as the improper direction of flow of the liquid after its pressure is reduced, resulting in cavitation or pitting of the pipe or conduit through which the fluid is flowing” (col. 1, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the gas turbine engine of Payne by substituting the control orifice in lubricant recirculation line 108 (said orifice configured to reduce pressure / restrict flow between the higher pressure line portion 106, fed by pump 104, and reservoir 126, via filter 126 and sensor 136) with a hydraulic snubber insert positioned in the liquid carrying line (i.e. in line 108) between the pressure transient source (i.e. downstream from pump 104) and the sensor (i.e. upstream from sensor 136), the insert comprising an elongated stem and at least one segment extending transversally from the stem, each segment having a size and shape snugly mating a cross-sectional size and shape of the liquid carrying line, and having at least one aperture; in view of the teachings of Mockridge, to enable the pressure of the fluid entering line 108 from line 106 to be reduced in stages, rather than via a single orifice, thereby mitigating against excessive noise, wear and cavitation as further suggested by Mockridge; or otherwise obvious as the simple substitution of one known pressure reduction / orifice element (i.e. a single control orifice in line 108, as disclosed by Payne) for another (the multi-stage snubber insert of Mockridge) to obtain predictable results (e.g. reduction in pressure over several stages, reducing noise / wear, as suggested by Mockridge). 
As a result, all of the limitations of claim 14 are met, or are otherwise rendered obvious. 

Regarding claim 15, the gas turbine engine of Payne, as modified above, reads on the additional limitation wherein the liquid carrying line is an oil line (para. 12, line 6: “oil or other suitable hydraulic fluid”).

claim 16, the gas turbine engine of Payne, as modified above, reads on the additional limitation wherein the pressure transient source is a pump (i.e. “lubricant supply pump 104”) which generates repetitive pressure transients in the form of pressure ripples during operation of the gas turbine engine.
In particular, as described in the grounds of rejection of claim 14 above, Payne discloses (para. 13, lines 12-15) that the pump “could be implemented as any one of numerous types of centrifugal or positive displacement type pumps”. As best understood, the lubricant pump would be a pressure transient source which generates repetitive pressure transients in the form of pressure ripples during operation of the gas turbine engine, at least when implemented as a positive displacement type pump (since positive displacement pumps, by definition, operate by displacing fixed amounts of fluid at repetitive intervals, the output of such pumps exhibit oscillatory / transient pressure characteristics; i.e., “ripples”.). 
The examiner notes that the applicant’s specification provides an example of a pressure transient source being a “main pump”, further suggesting a “gear pump” (para. 20) which is a type of positive displacement pump.  
See also additional teachings by Heims, above, that oil pumps for gas turbine engines may produce standing pressure pulses; “The pressure pulses may be particularly large when the oil pump speed is in mode with the engine core speed” (Heims: col. 1, lines 12-23).

Regarding claim 17, the gas turbine engine of Payne, as modified in view of Mockridge above, reads on the additional limitations wherein the at least one segment includes a plurality of segments interspaced from one another along a length of the stem (i.e., four such segments 12 are taught by Mockridge; see fig. 1 thereof) and wherein at least one of a number of the plurality of segments, a number of said at least one aperture per segment, a configuration of said at least one aperture per segment, a shape of the apertures, and a configuration of the at least one aperture in each segment relative to the at least one aperture of the other segments 
Regarding the limitation wherein “at least one of a number of the plurality of segments, a number of said at least one aperture per segment, a configuration of said at least one aperture per segment, a shape of the apertures, and a configuration of the at least one aperture in each segment relative to the at least one aperture of the other segments are configured to provide a substantial attenuation of the pressure ripples while preserving response time of slower pressure variations across the insert via the apertures”, in the cited sections above, Mockridge explains that a series of stages (e.g. a number of segments) is provided to attenuate fluid pressure gradually, that the configuration/size of the aperture is chosen based on the “conditions under which a multiple pressure reducing orifice is to be employed”, and that the configuration of apertures of adjacent segments are oppositely disposed across the longitudinal axis of the stem to provide a “sinuous, tortuous passage”. 
As best understood, the gas turbine engine of Payne, as modified to include the hydraulic snubber insert of Mockridge, would be capable of providing “substantial attenuation of the pressure ripples while preserving a response time of slower pressure variations across the insert via the apertures”, meeting the limitations of the claim.  More specifically, if pressure transient pulse in the fluid provided by the pump were to reach the hydraulic snubber insert in line 108 (e.g. by passing through filter 124 or bypass valve 128), the hydraulic snubber insert arrangement would act to attenuate such a pressure pulse (as is a well-known feature of orifice restrictor configurations). Similarly, if pressure were to slowly rise over time, such a pressure rise would result in a corresponding increase in pressure across the insert (as is another well-known feature of orifice restrictor configurations). 
Additionally, as set forth in MPEP § 2114(II), a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate 
The particular limitations noted above wherein certain aspects of the insert are configured to “provide a substantial attenuation of the pressure ripples while preserving response time of slower pressure variations across the insert via the apertures” may be seen as a matter of intended use of the claimed device, especially considering that whether or not a particular aperture provides “substantial attenuation” of a particular pressure ripple, as understood, would depend on a variety of operational factors beyond the structure of apparatus itself (e.g. fluid density, fluid velocity, magnitude and speed of pressure change, etc.). For a given structure, a hydraulic snubber insert may be configured to “substantially attenuate” the pressure ripples in one operating condition, but might only partially attenuate the pressure ripples in another operating condition. As a result, the claimed function wherein the insert is configured to “provide a substantial attenuation of the pressure ripples while preserving response time of slower pressure variations across the insert via the apertures” is seen as a recitation of intended usage of the device, rather than establishing any particular additional structural limitations. 
In view of the above, all of the limitations of claim 17 are met, or are otherwise rendered obvious. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753